DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 02/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 16 and 18 are withdrawn. Claims 1-15 and 22-24 are examined herein.
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 depends from claim 14. Is it a typo? Claim 13 depends from claim 1? Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ultrahigh vacuum" in claim 6 is a relative term which renders the claim indefinite.  The term "ultrahigh vacuum" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 14-15 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over KR’224 (KR20130010224, hereinafter “KR’224”), and further in view of US’966 (US 2018/0037966, hereinafter “US’966”).
Regarding claims 1-4, 6-9 and 22-23, KR’224 teaches a method for producing a laminated grain-oriented steel sheet comprising: coating the steel surface with a magnetic nanoparticle-containing containing a metal selected from the group consisting of Fe, Co, Ni etc. ([0002]; [0003]; page 3, last paragraph; Page 4, Ln 122-148), which meets the nanoparticle composition recited in claims 1-2. KR’224 discloses that transformer iron cores are made by laminating the steel sheet ([0002]; [0003]), which meets the stacking limitation recited in claim 1. 

Regarding claims 11-12, KR’244 discloses that the coating contains 0.05-70% nanoparticles and 30-99.5 wt% phosphate and the coating amount is 0.5-10 g/m2 (Page 4, Ln 127-144). Assuming the nanoparticles are Fe nanoparticles having a density of 7.86 g/cm3 and the phosphate has a density of 1.76g/cm3, the density of the coating is calculated to be 1.79-6.03 g/cm3. When 10g/m2 of coating is applied to the surface of 
Regarding claim 14, KR’244 discloses that each surface of a pair of opposed surfaces of a plurality of steel sheets is coated with a magnetic nanoparticle-containing coating ([0002]; [0003]; Page 3, last paragraph; Page 4, Ln 122-148), which meets the limitation recited in claim 14.
Regarding claims 5 and 24, US’966 discloses that a stacked iron core transformer has an iron core formed by stacking steel sheets cut to a desired shape and a wound iron core transformer has an iron core formed by winding a steel strip slit to a desired width ([0018]). Cutting and slitting a grain oriented steel at ambient temperature is well-known to one of ordinary skill in the art. Thus, claims 5 and 24 are obvious over KR’244 in view of US’966.
Regarding claim 15, KR’244 discloses that the nanoparticles have core-shell structure and the core contains a metal selected from the group consisting of Fe, Co and Ni and the shell has one or more functional group ([0028]; [0032]), which meets the limitation recited in claim 15.
Allowable Subject Matter
Claims 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.